Reasons for Allowance
Claims 1-13 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 13, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:
 “…wherein the capacitance is converted to the permeability via a shifting-order function, the shifting-order function is 
    PNG
    media_image1.png
    45
    166
    media_image1.png
    Greyscale
, C is the capacitance, and t is a flowing time of the fluid;
wherein b1, of the shifting-order function is 
    PNG
    media_image2.png
    56
    263
    media_image2.png
    Greyscale
 , a is a conducting plate width, ε is a dielectric constant, f represents the measured fibrous fabric, V is a volume percentage, r represents the fluid, d is a thickness of the accommodating space, K is a fiber permeability of the measured fibrous fabric, P0 is a perfusing pressure of the fluid, µ is a viscosity of the fluid, and ϕ is a fiber porosity of the measured fibrous fabric;
wherein b2 of the shifting-order function is 
    PNG
    media_image3.png
    49
    117
    media_image3.png
    Greyscale
, and L is a length of the accommodating space;
wherein b3 of the shifting-order function is 
    PNG
    media_image4.png
    59
    103
    media_image4.png
    Greyscale
 , εa is a dielectric constant of an area of the upper plate, and D is a width of the area of the upper plate.”
(Claims 2-12 are dependent on claim 1.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see amendment, filed on 7/12/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  The claims have overcome the closest prior art of record Daniel et al. and Jones et al.  No further rejection is possible.
Applicant also amended the claims to overcome the claim objections.  Accordingly, the application is in proper form and condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 18, 2022